DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 10, the recited “from the host is performable” would have been indefinite.  One of ordinary skill in the art would not have known the metes and bounds of what is being evaluated for being performable (whether the internal operation or a command inputted, is being determined for being performable).  Correction is required to clearly show what is being evaluated for being performable.  The Office suggests considering placing a comma (“,”) after “from the host” to qualify what is being evaluated.
	IN claims 1, the recited “suitable for” would have been indefinite.  One of ordinary skill in the art would not have known the metes and bounds of what is the scope of suitable for.  For 
Claims 2-9, 11-19 are rejected for being dependent from claims 1 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


For Claims 10-19, Claim limitation “suitable for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The recited functions (Claim 10: generating, storing, determining, performing; Claim 12: generates; Claim 13: determines; Claim 14: determines; Claim 15: determines; claim 17: interrupting) are software functions.  The limitations do not recite sufficient structure to perform the recited functions.  Claims 11-19 are rejected also based on dependency from claim 10. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110060927) and in view of Hanson (US 20170109101)


Claim 1. Fillingim discloses A memory system (e.g., solid-state storage device, 0079 Fig. 2) comprising:
a memory device including a plurality of memory blocks (e.g., solid state storage media 110 is an array of non-volatile 
solid-state storage elements 216, 218, 220, arranged in banks 214,, 0081; blocks, 0087); and 

a controller suitable for (e.g., solid-state storage device controller 202, 0079):
 periodically generating, based on_ system _ information periodically inputted from a host, performance information indicating whether an internal operation to be performed on the plurality of memory blocks is performable (e.g., Adjusting the execution of the one or more operations, includes scheduling the one or more operations based on the assigned quanta.  Each operation of the one or more operations, is divided into time periods and each time period of the operation is assigned one or more quanta based on an amount of energy used to perform the operation during the time period, 0013; Readjusting execution of subsequent operations, 0016; master controller 224 manages garbage collection, wear leveling…, 0110);

accumulatively storing the generated performance information (e.g., The power consumption target, in one embodiment, includes a number of  quanta that define an amount of energy to be used during a period of time, 0013);

determining whether the internal operation is performable within a period subsequent to a current period based on the accumulated performance information (e.g., The power consumption target, in one embodiment, includes a number of quanta that define an amount of 

Fillingim does not disclose, but Hanson discloses
	without a command inputted from the host (e.g., background tasks for the SSD can include, but are not limited to, garbage collection, wear leveling, and erase block preparation, 0024).

	performing the internal operation on the memory blocks during the subsequent period according to a result of the determination (e.g., scheduling these background tasks during an idle I/O period improves operational effectiveness, 0024).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device controller scheduling operations based on a quanta as disclosed by Fillingim, with Hanson, providing the benefit of  optimize the operation of the SSD to achieve increased efficiency and improved performance (see Hanson, 0024), where A memory module includes a solid-state drive (SSD) and a memory Controller (0006).

Claim 2. Fillingim discloses wherein the system information includes:
 power supply information indicating stability and sustainability  of power supply within each period (e.g., monitoring a power consumption rate of a data storage device relative to a power consumption target, 0009).

operation environment information on an operation environment of the host within each period (e.g., combining the adjustment of execution of the one or more operations in response to the power consumption rate with the adjustment of execution of the one or more operations in response to the temperature into a single adjustment, 0011).

Fillingim does not disclose, but Hanson discloses
reservation operation information § indicating whether a command to be transmitted from the host is present within each period (e.g., main controller 150 determines that the memory module 100 is in an idle state, for example, all banks of the memory module 100 are precharged and no memory commands are in progress, 0036); and 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device controller scheduling operations based on a quanta as disclosed by Fillingim, with Hanson, providing the benefit of  optimize the operation of the SSD to achieve increased efficiency and improved performance (see Hanson, 0024), where A memory module includes a solid-state drive (SSD) and a memory Controller (0006).

Claim 3. . Fillingim discloses wherein the controller
generates the performance information indicating the _ internal 5 operation is performable at each period when the _ controller determines the power supply is stable and sustainable within the period (e.g., Scheduling the concurrent operations, in one embodiment, is done such that a power consumption rate for the data storage device does not exceed a power consumption ceiling during concurrent execution of the two or more concurrent operations, 0018; adjusts execution of operations on the component 530 by scheduling the operations such that the quanta or units associated with concurrently executing operations satisfies the number of quanta or units permitted to satisfy the power consumption target, 0212),

and the operation environment is an environment in which the internal operation is performable within the period (e.g., Assigning quanta to operations and scheduling the operations based on the quanta to satisfy a power consumption target is discussed in greater detail below with regard to FIG. 10, 0212).

Fillingim does not disclose, but Hanson discloses


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device controller scheduling operations based on a quanta as disclosed by Fillingim, with Hanson, providing the benefit of  optimize the operation of the SSD to achieve increased efficiency and improved performance (see Hanson, 0024), where A memory module includes a solid-state drive (SSD) and a memory Controller (0006).


Claim 4. Fillingim discloses wherein the controller determines whether the internal operation is performable within the subsequent period based on one or more most recent pieces within the accumulated performance information (e.g., adjust execution of the operations on a data storage device from the plurality of data storage devices in response to the temperature of the data storage device from the plurality of data storage devices approaching the thermal ceiling, 0024).

Claim 5. Fillingim discloses wherein the controller determines whether the internal operation is performable within the subsequent period based on a pattern of the most recent pieces (e.g., temperature of the data storage device from the plurality of data storage devices approaching the thermal ceiling… moving away from thermal ceiling, 0024).

Claim 6. Fillingim discloses
wherein the controller determines the internal operation is unperformable within the subsequent period when the controller does not detect the pattern as having any tendency or detects the pattern as indicating that the internal operation is unperformable within the subsequent period (e.g., time and power that specify the amount of time required to execute the operation, and the amount of power to complete the operation,… Based on the type of component 530, the schedule module 612 may schedule different types of operations other than read, write, and erase operations, and operations may have different relative power and time consumptions. 0263 Fig. 7B), and

wherein the controller skips the internal operation within the subsequent period when the controller determines the internal operation is unperformable within the subsequent period (e.g., FIG. 7B further shows that two erase operations and a write may occur simultaneously, but that further activity may not be allowed in order to ensure that the power consumption target is not exceeded, 0266).

Claim 7. Fillingim discloses 
wherein the operation environment information includes at least one of pieces of information on a temperature and information on mobility of the memory system (e.g., temperature of the data storage device from the plurality of data storage devices approaching the thermal ceiling, 0024).

Claim 8. Fillingim discloses wherein the controller is further suitable for interrupting the internal operation and performing an operation in response to a command, which is inputted from the host while the internal operation is being performed (e.g., the schedule module 612 can interrupt operations 702 that are executing to allow higher priority operations 702 to execute., 0276).

Claim 9. Fillingim discloses
wherein, when the internal operation is an erase operation, the controller is further suitable for managing an erase block list for a block required to be erased among the plurality of memory blocks (e.g., predefined type of operation, includes an erase operation type on the data storage device, 0020),

 wherein, when the internal operation is a background operation (e.g., garbage collection… wear leveling, 0110), 
the controller is further suitable for managing a source block list for a block satisfying a reference condition of the background operation among the plurality of memory blocks,
wherein the controller performs the erase operation with reference to the erase block list, and wherein the controller performs the background operation with reference to the source block list (e.g., an erase block of each storage element 216a-m of a bank 214a may be grouped to form a 

Claim 10. Fillingim discloses A data processing system (e.g., solid-state storage device, 0079 Fig. 2)  comprising:

a host suitable for periodically generating and outputting system information (e.g., computing system 114, 0058 Fig. 1); and

a memory system including a memory device that includes a plurality of memory blocks (e.g., solid state storage media 110 is an array of non-volatile solid-state storage elements 216, 218, 220, arranged in banks 214,, 0081; blocks, 0087); 

 and suitable for:
 periodically generating, based on the system information, performance information indicating whether an internal operation to be performed on the plurality of memory blocks is performable (e.g., Adjusting the execution of the one or more operations, includes scheduling the one or more operations based on the assigned quanta.  Each operation of the one or more operations, is divided into time periods and each time period of the operation is assigned one or more quanta based on an amount of energy used to perform the operation during the time period, 0013; Readjusting execution of subsequent operations, 0016; master controller 224 manages garbage collection, wear leveling…, 0110);

accumulatively storing the generated performance information (e.g., The power consumption target, in one embodiment, includes a number of quanta that define an amount of energy to be used during a period of time, 0013);
determining whether the internal operation is performable within a period subsequent to a current period based on the accumulated performance information (e.g., The power consumption target, in one embodiment, includes a number of quanta that define an amount of energy to be used during a period of time.  The one or more operations on the data storage 

Fillingim does not disclose, but Hanson discloses
	without a command inputted from the host (e.g., background tasks for the SSD can include, but are not limited to, garbage collection, wear leveling, and erase block preparation, 0024).

	performing the internal operation on the memory blocks during the subsequent period according to a result of the determination (e.g., scheduling these background tasks during an idle I/O period improves operational effectiveness, 0024).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device controller scheduling operations based on a quanta as disclosed by Fillingim, with Hanson, providing the benefit of  optimize the operation of the SSD to achieve increased efficiency and improved performance (see Hanson, 0024), where A memory module includes a solid-state drive (SSD) and a memory Controller (0006).

Claim 11 is rejected for reasons similar to claim 2 above.
Claim 12 is rejected for reasons similar to claim 3 above.
Claim 13 is rejected for reasons similar to claim 4 above.
Claim 14 is rejected for reasons similar to claim 5 above.
Claim 15 is rejected for reasons similar to claim 6 above.
Claim 16 is rejected for reasons similar to claim 7 above.
Claim 17 is rejected for reasons similar to claim 8 above.
Claim 18 is rejected for reasons similar to claim 9 above.



gathering, periodically and for a predetermined time duration, first information on performability of an internal operation of the memory device during each period (e.g., Adjusting the execution of the one or more operations, includes scheduling the one or more operations based on the assigned quanta.  Each operation of the one or more operations, is divided into time periods and each time period of the operation is assigned one or more quanta based on an amount of energy used to perform the operation during the time period, 0013; Readjusting execution of subsequent operations, 0016; master controller 224 manages garbage collection, wear leveling…, 0110); and
controlling the memory device to perform the internal operation based on a value pattern of the gathered first information (e.g., The power consumption target, in one embodiment, includes a number of quanta that define an amount of energy to be used during a period of time.  The one or more operations on the data storage device, in a further embodiment, are assigned quanta based on an amount of energy used to perform an operation. Each operation of the one or more operations, in one embodiment, is divided into time periods and each time period of the operation is assigned one or more quanta based on an amount of energy used to perform the operation during the time period,  0013-0014),

wherein the first information is gathered at each period based on second information indicating one or more among: 
stability and sustainability of a power supply within the period (e.g., combining the adjustment of execution of the 
one or more operations in response to the power consumption rate with the adjustment of execution of the one or more operations in response to the temperature into a single adjustment, 0011);

an operation environment of the memory device within the period (e.g., combining the adjustment of execution of the one or more operations in response to the power consumption rate with the adjustment of execution of the one or more operations in response to the temperature into a single adjustment, 0011).


	a command to be provided within the period, the command requesting a dependent operation of the memory device  (e.g., background tasks for the SSD can include, but are not limited to, garbage collection, wear leveling, and erase block preparation, 0024; scheduling these background tasks during an idle I/O period improves operational effectiveness, 0024; main controller 150 detects a period of inactivity based on the memory commands received via the DRAM memory channel 155, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device controller scheduling operations based on a quanta as disclosed by Fillingim, with Hanson, providing the benefit of  optimize the operation of the SSD to achieve increased efficiency and improved performance (see Hanson, 0024), where A memory module includes a solid-state drive (SSD) and a memory Controller (0006).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110060927) and in view of Hanson (US 20170109101), and further in view of Iwai (US 20190303024)

Claim 19. Fillingim in view of Hanson does not disclose, but IWAI discloses  wherein the host is further suitable for, when the memory system is in a sleep mode, changing the sleep mode to a wake mode then outputting the system information to the memory system (e.g., SSD 3 returns to the normal power state (normal 
mode) after being set to the low power state,, 0134; power consumption 81 may become high due to the internal operation of the SSD 3 such as GC, 0197).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device controller scheduling operations based on a quanta as disclosed by Fillingim, with Hanson, with IWAI, providing the benefit of reducing power consumption by scheduling commands according to the situation (see IWAI, 0007) and 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135